                 IN THE UNITED STATES DISTRICT COURT FOR                          —jj   r
                             EASTERN DISTRICT OF VIRGINIA                jl             ••
                                                                         I    I
                                     Alexandria Division                      : DEC-7 20(8
UNITED STATES OF AMERICA                                                                        . .J  i
                                                                                                 OURT
                                                                                                      i




JOSE JUAN JIMENEZ,                              )    Case No. 1:18-MJ-581
DAVID BRITO DE LEON aka ERWIN,
REYNALDO CASTILLO,
MELVIN MICHAEL HILDALGO ACOSTA
RAUL ANTONIO SURIEL, and
DAVID JAYRET SURIEL
               Defendants.



               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


       I, Daniel Son, Special Agent ofthe Drug Enforcement Administration, being first duly

sworn, hereby depose and state as follows:

                                     INTRODUCTION


       1.      I submit this affidavit in support of a criminal complaint charging JOSE JUAN

JIMENEZ, DAVID BRITO DE LEON aka "ERWIN", REYNALDO CASTILLO, MELVIN

MICHAEL HILDALGO ACOSTA,RAUL A SURIEL, and DAVID JAYRET SURIEL with

conspiracy to distribute and possess with intent to distribute a controlled substance, which

was in fact five kilograms or more ofa mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 846, 841(a)(1) and 841(b)(l)(A)(ii).

       2.      I am a Special Agent with the Drug Enforcement Administration ("DBA"). I

have been employed as Special Agent with the DBA since 2015. I was previously assigned to

the New York Division Tactical Diversion Squad. Since 2017,1 have been assigned to the
